PER CURIAM.
In our opinion the assignment sought to be enforced in this action was within the intention of the statute (chapter 77, p. 156, Laws 1904), and therefore subject to its provisions. People ex rel. Wood v. Lacombe, 99 N. Y. 43, 1 N. E. 599; Spencer v. Myers, 150 N. Y. 269, 44 N. E. 942, 34 L. R. A. 175. 55 Am. St. Rep. 675. The complicated transaction resorted to was evidently a mere subterfuge to escape the statute. To permit it to succeed would defeat the obvious purpose of the Legislature in enacting the statute in question. Judgment affirmed, with costs.